

 SJ 34 ENR: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Federal Communications Commission relating to “Protecting the Privacy of Customers of Broadband and Other Telecommunications Services”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. J. RES. 34IN THE SENATE OF THE UNITED STATESJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
 submitted by the Federal Communications Commission relating to Protecting the Privacy of Customers of Broadband and Other Telecommunications Services.That Congress disapproves the rule submitted by the Federal Communications Commission relating to Protecting the Privacy of Customers of Broadband and Other Telecommunications Services (81 Fed. Reg. 87274 (December 2, 2016)), and such rule shall have no force or effect.Speaker of the House of RepresentativesVice President of the United States and President of the Senate